       Case 2:07-cr-00066-JCM-GWF Document 146 Filed 02/24/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Maurice Donnell Cooper

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:07-cr-00066-JCM-GWF

12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Third Request)
14   MAURICE DONNELL COOPER,

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Bianca R. Pucci, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Maurice Donnell
21   Cooper, that the Revocation Hearing currently scheduled on February 26, 2020 at 10:00 a.m.,
22   be vacated and continued to a date and time convenient to the Court, but no sooner than March
23   9, 2020.
24          This Stipulation is entered into for the following reasons:
25
26
       Case 2:07-cr-00066-JCM-GWF Document 146 Filed 02/24/20 Page 2 of 3




 1          1.      Defense counsel will be out of the district to attend the Ninth Circuit Chief
 2   Judge’s Conference as one of the District’s Attorney Representatives to the Lawyer
 3   Representative Coordinating Committee on February 27, 2020.
 4          2.      Jason Flores, who Mr. Cooper intends to call as a witness and who has accepted
 5   service of a subpoena, is out of the district, returning the week of March 9, 2020.
 6          3.      Government counsel is out of the district the week of March 2, 2020, returning to the

 7   office March 9, 2020.

 8          4.      The defendant is not in custody and agrees with the need for the continuance.

 9          5.      The parties agree to the continuance.

10          This is the third request for a continuance of the revocation hearing.

11          DATED this 24th day of February, 2020.

12
13    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
14
15      /s/ Kathryn C. Newman                            /s/ Bianca R. Pucci
      By_____________________________                  By_____________________________
16    KATHRYN C. NEWMAN                                BIANCA R. PUCCI
      Assistant Federal Public Defender                Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                       2
       Case 2:07-cr-00066-JCM-GWF Document 146 Filed 02/24/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:07-cr-00066-JCM-GWF
 4
                    Plaintiff,                       ORDER
 5
            v.
 6
     MAURICE DONNELL COOPER,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                            March 12, 2020
     Wednesday, February 26, 2020 at 10:00 a.m., be vacated and continued to ________________

12   at the hour of 10:00 a.m.

13                 February
            DATED this ___ day24,
                               of 2020.
                                  February, 2020.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
